Exhibit 10.1
INX INC.
900,000 Shares of Common Stock, par value $0.01 per share
PLACEMENT AGENCY AGREEMENT
June 19, 2008               
Raymond James & Associates, Inc.
880 Carillon Parkway
St. Petersburg, FL 33716
Dear Sir or Madam:
     INX Inc., a Delaware corporation (the “Company”), proposes to issue and
sell 900,000 shares (the “Shares”) of common stock, par value $0.01 per share
(the “Common Stock”), to certain investors (collectively, the “Investors”). The
Company desires to engage you as its placement agent (the “Placement Agent”) in
connection with such issuance and sale. The Shares are more fully described in
the Registration Statement (as hereinafter defined).
     The Company hereby confirms as follows its agreements with the Placement
Agent.
          Agreement to Act as Placement Agent. On the basis of the
representations, warranties and agreements of the Company herein contained and
subject to all the terms and conditions of this Agreement, the Company hereby
appoints the Placement Agent and the Placement Agent agrees to act as the
Company’s exclusive placement agent, on a best efforts basis, in connection with
the issuance and sale by the Company of the Shares to the Investors during the
period commencing on the date hereof and expiring on July 16, 2008. The
Placement Agent shall use commercially reasonable efforts to assist the Company
in obtaining performance by each Investor whose offer to purchase Shares has
been solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, have
any liability to the Company in the event any such purchase is not consummated
for any reason. The Company shall have the sole right to accept offers to
purchase Shares and may reject any such offer, in whole or in part. The Company
shall pay to the Placement Agent an aggregate amount equal to 6.50% of the
proceeds received by the Company from the sale of the Shares, if any, actually
sold as set forth on the cover page of the Prospectus (as hereinafter defined)
upon the closing of the transactions contemplated hereby. The Placement Agent,
without the prior consent of the Company, may appoint any co-agents or
sub-agents in connection with the issuance and sale of the Shares and may
allocate any portion of such fee to such co-agents or sub-agents.

2



--------------------------------------------------------------------------------



 



          Delivery and Payment. At 10:00 a.m., New York City time, on June 25,
2008, or at such other time on such other date as may be agreed upon by the
Company and the Placement Agent (such date is hereinafter referred to as the
“Closing Date”), the Placement Agent shall cause the Investors to wire an amount
equal to the price per share as shown on the cover page of the Prospectus (as
hereinafter defined) for each and all of the Shares offered pursuant to the
Prospectus to an account designated by the Company and the Company shall deliver
the Shares to the Investors, which delivery may be made through the facilities
of The Depository Trust Company. The closing (the “Closing”) shall take place at
the office of Morrison & Foerster LLP, 1290 Avenue of the Americas, New York,
New York 10104. All actions taken at the Closing shall be deemed to have
occurred simultaneously.
          Representations and Warranties of the Company. The Company represents
and warrants and covenants to the Placement Agent on the date hereof, and shall
be deemed to represent and warrant and covenant to the Placement Agent on the
Closing Date, that:
               A “shelf” registration statement on Form S-3 (File
No. 333-146710) with respect to the Common Stock and certain other securities of
the Company has been prepared by the Company in conformity with the requirements
of the Securities Act of 1933, as amended (the “Act”), and the rules and
regulations (the “Rules and Regulations”) of the Securities and Exchange
Commission (the “Commission”) thereunder, and has been filed with the
Commission. The Company and the transactions contemplated by this Agreement meet
the requirements and comply with the conditions for the use of Form S-3. The
Registration Statement meets the requirements of Rule 415(a)(1)(x) under the Act
and complies in all materials respects with said rule. As used in this
Agreement:
     (i) “Applicable Time” means 7:30 p.m., New York City time, on the date of
this Agreement;
     (ii) “Company’s Knowledge” means the actual knowledge of James H. Long,
Brian Fontana and Larry Lawhorn;
     (iii) “Effective Date” means any date as of which any part of the
Registration Statement became, or is deemed to have become, effective under the
Act in accordance with the Rules and Regulations;
     (iv) “Issuer Free Writing Prospectus” means each “issuer free writing
prospectus” (as defined in Rule 433 of the Rules and Regulations) prepared by or
on behalf of the Company or used or referred to by the Company in connection
with the offering of the Shares, each as listed on Schedule 3 hereto;
     (v) “Preliminary Prospectus” means any preliminary prospectus relating to
the Shares included in the Registration Statement or filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, including any preliminary
prospectus supplement thereto relating to the Shares;
     (vi) “Pricing Disclosure Materials” means, as of the Applicable Time, the
most recent Preliminary Prospectus, together with each Issuer Free Writing
Prospectus filed or used by the Company on or before the Applicable Time, and
the information set forth on Schedule 4 hereto;
     (vii) “Prospectus” means the final prospectus relating to the Shares
including any prospectus supplement thereto relating to the Shares and the
documents incorporated by

3



--------------------------------------------------------------------------------



 



reference therein, as filed with the Commission pursuant to Rule 424(b) of the
Rules and Regulations; and
     (viii) “Registration Statement” means, collectively, the various parts of
such registration statement, each as amended as of the Effective Date for such
part, including any Preliminary Prospectus or the Prospectus and all exhibits to
such registration statement. Any reference to any Preliminary Prospectus, the
Prospectus or the Registration Statement shall be deemed to refer to and include
any documents incorporated or deemed to be incorporated by reference therein
pursuant to Form S-3 under the Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be. Any reference herein to the terms
“amend”, “amendment” or “supplement” with respect to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include any document filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), after the effective date of the Registration Statement,
the date of such Preliminary Prospectus or the date of the Prospectus, as the
case may be, which is incorporated therein by reference.
               The Registration Statement has heretofore become effective under
the Act or, with respect to any registration statement to be filed to register
the offer and sale of Shares pursuant to Rule 462(b) under the Act, will be
filed with the Commission and become effective under the Act no later than
10:00 p.m., New York City time, on the date of determination of the public
offering price for the Shares; no stop order of the Commission preventing or
suspending the use of any Prospectus, or the effectiveness of the Registration
Statement, has been issued, and no proceedings for such purpose have been
instituted or, to the Company’s Knowledge, are contemplated by the Commission.
               The Company was not at the time of the initial filing of the
Registration Statement, has not been since the date of such filing, and will not
be on the Closing Date, an “ineligible issuer” (as defined in Rule 405 under the
Act). The Company has been since the time of initial filing of the Registration
Statement and continues to be eligible to use Form S-3 for the offering of the
Shares.
               The Registration Statement, at the time it became effective, as
of the date hereof, and at the Closing Date conformed and will conform in all
material respects to the requirements of the Act and the rules and regulations
of the Commission promulgated thereunder (the “Rules and Regulations”). The
Preliminary Prospectus conformed, and the Prospectus will conform, when filed
with the Commission pursuant to Rule 424(b) and on the Closing Date to the
requirements of the Act and the Rules and Regulations. The documents
incorporated by reference in any Preliminary Prospectus or the Prospectus
conformed, and any further documents so incorporated will conform, when filed
with the Commission, to the requirements of the Exchange Act or the Act, as
applicable, and the Rules and Regulations.
               The Registration Statement did not, as of the Effective Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
               The Prospectus will not, as of its date and on the Closing Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement contained in the Prospectus in reliance

4



--------------------------------------------------------------------------------



 



upon and in conformity with information concerning the Placement Agent and
furnished in writing by the Placement Agent to the Company expressly for use in
the Prospectus, as set forth in Section 8(b).
               The documents incorporated by reference in any Preliminary
Prospectus or the Prospectus did not, and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in such document or necessary to make the statements in
such document, in light of the circumstances under which they were made, not
misleading.
               The Pricing Disclosure Materials, including each Issuer Free
Writing Prospectus, did not, as of the Applicable Time, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty with respect to any
statement contained in the Pricing Disclosure Materials in reliance upon and in
conformity with information concerning the Placement Agent and furnished in
writing by the Placement Agent to the Company expressly for use in the Pricing
Disclosure Materials, as set forth in Section 8(b).
               Each Issuer Free Writing Prospectus conformed or will conform in
all material respects to the requirements of the Act and the Rules and
Regulations on the date of first use, and the Company has complied or will
comply with any filing requirements applicable to such Issuer Free Writing
Prospectus pursuant to the Rules and Regulations. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Shares, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement, the Pricing
Disclosure Materials or the Prospectus, including any document incorporated by
reference therein that has not been superseded or modified. The Company has not
made any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus without the prior written consent of the Placement Agent. The
Company has retained in accordance with the Rules and Regulations all Issuer
Free Writing Prospectuses that were not required to be filed pursuant to the
Rules and Regulations.
               The Company is, and at the Closing Date will be, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company (i) has, and at the Closing Date will have, full power and authority
to conduct all the activities conducted by it, to own or lease all the assets
owned or leased by it and to conduct its business as described in the
Registration Statement and the Prospectus and (ii) is, and at the Closing Date
will be, duly licensed or qualified to do business and in good standing as a
foreign organization in all jurisdictions in which the nature of the activities
conducted by it or the character of the assets owned or leased by it makes such
licensing or qualification necessary; except, in each case, where the failure to
be so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would not
reasonably be expected to have a material adverse effect on or affecting the
business, properties, management, consolidated financial position, stockholders’
equity, prospects or results of operations of the Company and its Subsidiaries
taken as a whole (a “Material

5



--------------------------------------------------------------------------------



 



Adverse Effect”). Complete and correct copies of the articles or certificate of
incorporation and of the bylaws of the Company and all amendments thereto have
been delivered or made available to the Placement Agent, and no changes therein
will be made subsequent to the date hereof and prior to the Closing Date.
               The Company’s only subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”) are listed on Schedule 1 to this Agreement.
Each Subsidiary has been duly organized and is validly existing as a corporation
in good standing under the laws of its jurisdiction of formation. Each
Subsidiary is duly qualified and in good standing as a foreign corporation in
each jurisdiction in which the character or location of its properties (owned,
leased or licensed) or the nature or conduct of its business makes such
qualification necessary, except for those failures to be so qualified or in good
standing which will not, individually or in the aggregate, have a Material
Adverse Effect. All of the shares of issued capital stock of each subsidiary of
the Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, encumbrance, claim, security interest, restriction on
transfer, shareholders’ agreement, voting trust or other defect of title
whatsoever.
               The issued and outstanding shares of capital stock of the Company
have been validly issued, are fully paid and nonassessable and, other than as
set forth in the Registration Statement, are not subject to any preemptive
rights, rights of first refusal or similar rights. The Company has an
authorized, issued and outstanding capitalization as set forth in the Prospectus
as of the dates referred to therein. The descriptions of the securities of the
Company in the Registration Statement and the Prospectus are, and at the Closing
Date will be, complete and accurate in all respects. Except as set forth in the
Registration Statement and the Prospectus, the Company does not have outstanding
any rights (other than stock options or other equity awards under the Company’s
equity incentive and stock purchase plans) or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.
               The Company has full legal right, power and authority to enter
into this Agreement and the proposed purchase agreements to be executed by each
Investor and the Company, substantially in the form attached hereto as Exhibit A
(the “Investor Purchase Agreements,” and together with this Agreement, the
“Transaction Documents”) and perform the transactions contemplated hereby and
thereby. The Transaction Documents have been authorized and validly executed and
delivered by the Company and are legal, valid and binding agreements of the
Company enforceable against the Company in accordance with their respective
terms, subject to the effect of applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and equitable principles of general
applicability.
               The issuance and sale of the Shares have been duly authorized by
the Company, and the Shares, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and will not be subject to preemptive or similar rights. The
holders of the Shares will not be subject to personal liability by reason of
being such holders. The Shares, when issued, will conform in all material
respects to the description thereof set forth in or incorporated into Pricing
Disclosure Materials and the Prospectus.

6



--------------------------------------------------------------------------------



 



               The consolidated financial statements and the related notes
included in the Registration Statement, the Pricing Disclosure Materials and the
Prospectus present fairly, in all material respects, the financial condition of
the Company and its consolidated Subsidiaries as of the dates thereof and the
results of operations and cash flows at the dates and for the periods covered
thereby in conformity with generally accepted accounting principles (“GAAP”).
Any pro forma financial statements or data included in the Registration
Statement, the Pricing Disclosure Materials and the Prospectus comply in all
material respects with the requirements of the Act and the Exchange Act, and the
assumptions used in the preparation of such pro forma financial statements and
data are reasonable, the pro forma adjustments used therein are appropriate to
give effect to the transactions or circumstances described therein and the pro
forma adjustments have been properly applied to the historical amounts in the
compilation of those statements and data. No other financial statements or
schedules of the Company, any Subsidiary or any other entity are required by the
Act or the Rules and Regulations to be included in the Registration Statement,
the Pricing Disclosure Materials or the Prospectus. All disclosures contained in
the Registration Statement, the Pricing Disclosure Materials and the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the Rules
and Regulations) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Act, to the extent applicable. The Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), of a character required to be described in or to be
filed as an exhibit to the Registration Statement that are not disclosed in the
Registration Statement, the Pricing Disclosure Materials and the Prospectus or
so filed.
               Grant Thornton LLP (the “Accountants”), who have reported on such
consolidated financial statements and schedules, are registered independent
public accountants with respect to the Company as required by the Act and the
Rules and Regulations and by the rules of the Public Accounting Oversight Board.
The consolidated financial statements of the Company and the related notes and
schedules included in the Registration Statement and the Prospectus have been
prepared in conformity with the requirements of the Act and the Rules and
Regulations and present fairly the information shown therein.
               Except as set forth in the Registration Statement, the Pricing
Disclosure Materials and the Prospectus, there is and has been no material
failure on the part of the Company, or to the Company’s Knowledge after due
inquiry, any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provisions of the Sarbanes Oxley Act of 2002
and the rules and regulations promulgated therewith (the “Sarbanes Oxley Act”).
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act. The Company has
taken all reasonable actions necessary to ensure that it is in compliance in all
material respects with all provisions of the Sarbanes-Oxley Act that are in
effect and with which the Company is required to comply.

7



--------------------------------------------------------------------------------



 



               The Company and its Subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Company
and designed such disclosure controls and procedures to provide reasonable
assurance that material information relating to the Company and its Subsidiaries
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, as the case may be, is being prepared. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Form 10-K for the year ended December 31, 2007 (such date, the “Evaluation
Date”). The Company presented in its Form 10-K for the year ended December 31,
2007 the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.
               Except as set forth in or otherwise contemplated or disclosed in
the Registration Statement, the Pricing Disclosure Materials and the Prospectus,
since the date of the most recent consolidated financial statements of the
Company included or incorporated by reference in the most recent Preliminary
Prospectus, (i) there has not been any change in the capital stock of the
Company or long-term debt of the Company or any Subsidiary or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, in the
business, properties, management, consolidated financial position, stockholders’
equity, or results of operations of the Company and its Subsidiaries taken as a
whole (a “Material Adverse Change”), (ii) there has not been any change or any
development involving a prospective Material Adverse Change whether or not
occurring in the ordinary course of business, and (iii) neither the Company nor
any Subsidiary has sustained any material loss or material interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.
               Except as set forth in or otherwise contemplated or disclosed in
the Registration Statement, the Pricing Disclosure Materials and the Prospectus,
since the date as of which information is given in the most recent Preliminary
Prospectus or the Pricing Disclosure Materials, neither the Company nor any
Subsidiary has entered into any transaction or agreement, not in the ordinary
course of business, that is material to the Company and its Subsidiaries taken
as a whole or incurred any liability or obligation, direct or contingent, not in
the ordinary course of business, that is material to the Company and its
Subsidiaries taken as a whole.
               The Company and each Subsidiary has good and valid title in fee
simple to all items of real property and good and valid title to all tangible
personal property described

8



--------------------------------------------------------------------------------



 



in the Registration Statement, the Pricing Disclosure Materials or the
Prospectus as being owned by them that are material to the businesses of the
Company and its Subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances and claims except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real
property described in the Registration Statement, the Pricing Disclosure
Materials or the Prospectus as being leased by the Company or any Subsidiary
that is material to the business of the Company and its Subsidiaries taken as a
whole is held by them under valid, existing and enforceable leases, except where
the failure of such leases to be valid or enforceable (A) does not materially
interfere with the use made or proposed to be made of such property by the
Company and its Subsidiaries or (B) would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect.
               The Company is not, nor upon completion of the transactions
contemplated herein will it be, an “investment company” or “promoter” or
“principal underwriter” for an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”).
               There are no legal, governmental or regulatory actions, suits or
proceedings pending, nor any legal, governmental or regulatory investigations,
to which the Company or any Subsidiary is a party or to which any property of
the Company or any Subsidiary is the subject that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under the Transaction Documents (collectively, the “Actions”); to
the Company’s Knowledge, no such Actions are threatened by any governmental or
regulatory authority or threatened by others; and there are no current or, to
the Company’s Knowledge, pending legal, governmental or regulatory
investigations, actions, suits or proceedings that are required under the Act to
be described in the Registration Statement, the Pricing Disclosure Materials or
the Prospectus that are not so described.
               The Company and each Subsidiary has, and at the Closing Date will
have, (i) all governmental licenses, permits, consents, orders, approvals and
other authorizations necessary to carry on its respective business as presently
conducted except where the failure to have such governmental licenses, permits,
consents, orders, approvals and other authorizations would not have a Material
Adverse Effect, (ii) complied with all laws, regulations and orders applicable
to either it or its business, except where the failure to so comply would not
have a Material Adverse Effect, and (iii) performed all its obligations required
to be performed, and is not, and at the Closing Date will not be, in default,
under any indenture, mortgage, deed of trust, voting trust agreement, loan
agreement, bond, debenture, note agreement, lease, contract or other agreement
or instrument (collectively, a “contract or other agreement”) to which it is a
party or by which its property is bound or subject, except where such default
would not have a Material Adverse Effect, and, to the Company’s Knowledge, no
other party under any material contract or other agreement to which it is a
party is in default in any respect thereunder where such default would have a
Material Adverse Effect. The Company and its Subsidiaries are not in violation
of any provision of their respective organizational or governing documents.

9



--------------------------------------------------------------------------------



 



               All consents, authorizations, approvals and orders required for
the execution and delivery of the Transaction Documents have been obtained,
except such as may be required under state securities or Blue Sky Laws or the
by-laws and rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or the NASDAQ Global Market in connection with the distribution of the Shares by
the Placement Agent.
               Neither the execution of the Transaction Documents, nor the
issuance, offering or sale of the Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any Subsidiary pursuant to the terms of any contract or
other agreement to which the Company or its Subsidiaries may be bound or to
which any of the property or assets of the Company or its Subsidiaries is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company or any
Subsidiary, or (y) in any material violation of the provisions of any statute or
any order, rule or regulation applicable to the Company or any Subsidiary or of
any court or of any federal, state or other regulatory authority or other
government body having jurisdiction over the Company or any Subsidiary.
               There is no document or contract of a character required to be
described in the Registration Statement, the Pricing Disclosure Materials or the
Prospectus or to be filed as an exhibit to the Registration Statement which is
not described or filed as required. All such contracts to which the Company is a
party have been authorized, executed and delivered by the Company, constitute
valid and binding agreements of the Company, and are enforceable against the
Company in accordance with the terms thereof, subject to the effect of
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.
               The Company and its directors, officers or controlling persons
have not taken, directly or indirectly, any action intended, or which might
reasonably be expected, to cause or result, under the Act or otherwise, in, or
which has constituted, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Common Stock.
               No holder of securities of the Company has rights to the
registration of any securities of the Company as a result of the filing of the
Registration Statement or the transactions contemplated by this Agreement,
except for such rights as have been waived or satisfied.
               The Common Stock is currently listed on the NASDAQ Global Market.
Except as disclosed in the Registration Statement, the Pricing Disclosure
Materials or the Prospectus, the Company has not, in the 12 months preceding the
date hereof, received notice from the NASDAQ Global Market to the effect that
the Company is not in compliance with the listing or maintenance requirements.
The Company has no reason of which it is currently

10



--------------------------------------------------------------------------------



 



aware to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
               The Company is not involved in any material labor dispute nor, to
the Company’s Knowledge, is any such dispute known by the Company to be
threatened.
               The business and operations of the Company and each of its
Subsidiaries have been and are being conducted in compliance with all applicable
laws, ordinances, rules, regulations, licenses, permits, approvals, plans,
authorizations or requirements relating to occupational safety and health, or
pollution, or protection of health or the environment (including, without
limitation, those relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants or hazardous or toxic substances, materials
or wastes into ambient air, surface water, groundwater or land, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of chemical substances, pollutants, contaminants or
hazardous or toxic substances, materials or wastes, whether solid, gaseous or
liquid in nature) of any governmental department, commission, board, bureau,
agency or instrumentality of the United States, any state or political
subdivision thereof, or any foreign jurisdiction, and all applicable judicial or
administrative agency or regulatory decrees, awards, judgments and orders
relating thereto, except where the failure to be in such compliance will not,
individually or in the aggregate, have a Material Adverse Effect; and neither
the Company nor any of its Subsidiaries has received any notice from any
governmental instrumentality or any third party alleging any material violation
thereof or liability thereunder (including, without limitation, liability for
costs of investigating or remediating sites containing hazardous substances
and/or damages to natural resources) that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
               Except as disclosed in the Registration Statement, the Pricing
Disclosure Materials and the Prospectus, (i) the Company and each Subsidiary
owns or has obtained valid and enforceable licenses or options for the
inventions, patent applications, patents, trademarks (both registered and
unregistered), trade names, copyrights and trade secrets necessary for the
conduct of its respective business as currently conducted (collectively, the
“Intellectual Property”); and (ii) (a) there are no third parties who have any
ownership rights to any Intellectual Property that is owned by, or has been
licensed to, the Company or any Subsidiary for the products described in the
Registration Statement that would preclude the Company or any Subsidiary from
conducting its business as currently conducted and have a Material Adverse
Effect, except for the ownership rights of the owners of the Intellectual
Property licensed or optioned by the Company or a Subsidiary; (b) there are
currently no sales of any products that would constitute an infringement by
third parties of any Intellectual Property owned, licensed or optioned by the
Company or any Subsidiary, which infringement would have a Material Adverse
Effect; (c) there is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by others challenging the rights of the
Company or any Subsidiary in or to any Intellectual Property owned, licensed or
optioned by the Company or any Subsidiary, other than claims which would not
reasonably be expected to have a Material Adverse Effect; (d) there is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Intellectual Property
owned, licensed or optioned by the Company or any Subsidiary, other than
actions, suits, proceedings and claims which would not reasonably be expected to
have a Material

11



--------------------------------------------------------------------------------



 



Adverse Effect; and (e) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others that the Company or any
of any Subsidiaries infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary right of others, other than
actions, suits, proceedings and claims which would not reasonably be expected to
have a Material Adverse Effect.
               The Company and each Subsidiary has filed all necessary federal,
state and foreign income and franchise tax returns and have paid or accrued all
taxes shown as due thereon, and, to the Company’s Knowledge, there is no tax
deficiency which has been or could reasonably be expected to be asserted or
threatened against it or any Subsidiary which could have a Material Adverse
Effect.
               On the Closing Date, all stock transfer or other taxes (other
than income taxes) which are required to be paid in connection with the sale and
transfer of the Shares to be sold hereunder will be, or will have been, fully
paid or provided for by the Company and all laws imposing such taxes will be or
will have been fully complied with.
               The Company and each Subsidiary maintains insurance of the types
and in the amounts that the Company reasonably believes is adequate for their
respective businesses, including, but not limited to, insurance covering all
real and personal property owned or leased by the Company or any Subsidiary
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.
               Neither the Company nor any Subsidiary, nor, to the Company’s
Knowledge, any director, officer, agent or employee of the Company, has directly
or indirectly, (i) made any unlawful contribution to any candidate for public
office, or failed to disclose fully any contribution in violation of law,
(ii) made any payment to any federal or state governmental officer or official,
or other person charged with similar public or quasi-public duties, other than
payments required or permitted by the laws of the United States or any
jurisdiction thereof, (iii) violated or is in violation of any provisions of the
U.S. Foreign Corrupt Practices Act of 1977 or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.
               Each officer and director of the Company listed on Schedule 2
hereto has delivered to the Placement Agent an agreement substantially in the
form of Exhibit B hereto.
               The Company has delivered to the Placement Agent an agreement
substantially in the form of Exhibit C.
               The Company has not distributed and, prior to the later to occur
of the Closing Date and completion of the distribution of the Shares, will not
distribute any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Prospectus and any Issuer Free
Writing Prospectus to which the Placement Agent has consented.
               Except as described in the Registration Statement, the Pricing
Disclosure Materials and the Prospectus, the Company does not directly or
indirectly control or have a material interest in any other business entity.

12



--------------------------------------------------------------------------------



 



               Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.
               No relationship, direct or indirect, exists between or among the
Company or any Subsidiary, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any Subsidiary, on the
other, which is required by the Act to be disclosed in the Registration
Statement, the Pricing Disclosure Materials and the Prospectus and is not so
disclosed.
               The Company has not sold or issued any securities that would be
integrated with the offering of the Shares contemplated by this Agreement
pursuant to the Act, the Rules and Regulations or the interpretations thereof by
the Commission.
               Neither the Company nor its Subsidiaries are a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against the Company or its Subsidiaries or
the Placement Agent (or the Placement Agent’s co-agent or sub-agent, if any) for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares.
               The operations of the Company and its Subsidiaries are and have
been conducted at all times in material compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the Company’s Knowledge, threatened against
the Company or any of its Subsidiaries.
          Agreements of the Company. The Company covenants and agrees with the
Placement Agent as follows:
               The Registration Statement has become effective, and if Rule 430A
is used or the filing of the Prospectus is otherwise required under Rule 424(b),
the Company will

13



--------------------------------------------------------------------------------



 



file the Prospectus (properly completed if Rule 430A has been used), subject to
the prior approval of the Placement Agent, pursuant to Rule 424(b) within the
prescribed time period and will provide a copy of such filing to the Placement
Agent promptly following such filing.
               The Company will not, during such period as the Prospectus would
be required by law to be delivered in connection with sales of the Shares by an
underwriter or dealer in connection with the offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
Prospectus unless a copy thereof shall first have been submitted to the
Placement Agent within a reasonable period of time prior to the filing thereof
and the Placement Agent shall not have reasonably objected thereto in good
faith.
               The Company will notify the Placement Agent promptly, and will,
if requested, confirm such notification in writing, (1) when any post-effective
amendment to the Registration Statement becomes effective, but only during the
period mentioned in Section 4(b); (2) of any request by the Commission for any
amendments to the Registration Statement or any amendment or supplements to the
Prospectus or any Issuer Free Writing Prospectus or for additional information
related to the offering of the Shares or for additional information related to
the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus, but only during the period mentioned in Section 4(b); (3) of the
issuance by the Commission of any stop order preventing or suspending the
effectiveness of the Registration Statement, or the initiation of any
proceedings for that purpose or the threat thereof, but only during the period
mentioned in Section 4(b); (4) of becoming aware of the occurrence of any event
during the period mentioned in Section 4(b) that in the reasonable judgment of
the Company makes any statement made in the Registration Statement, the Pricing
Disclosure Materials or the Prospectus untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Pricing
Disclosure Materials or the Prospectus in order to make the statements therein,
in light of the circumstances in which they are made, not misleading; and (5) of
receipt by the Company of any notification with respect to any suspension of the
qualification of the Shares for offer and sale in any jurisdiction. If at any
time the Commission shall issue any order suspending the effectiveness of the
Registration Statement in connection with the offering contemplated hereby, the
Company will make every commercially reasonable effort to obtain the withdrawal
of any such order at the earliest possible moment. If the Company has omitted
any information from the Registration Statement, pursuant to Rule 430A, it will
use its commercially reasonable efforts to comply with the provisions of and
make all requisite filings with the Commission pursuant to said Rule 430A and to
notify the Placement Agent promptly of all such filings.
               If, at any time when a Prospectus relating to the Shares is
required to be delivered under the Act, the Company becomes aware of the
occurrence of any event as a result of which the Prospectus, as then amended or
supplemented, would, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or the Pricing Disclosure Materials, as then amended or
supplemented, would, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or the

14



--------------------------------------------------------------------------------



 



Registration Statement, as then amended or supplemented, would, in the
reasonable judgment of counsel to the Company or counsel to the Placement Agent,
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading, or if for any other
reason it is necessary, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, at any time to amend or supplement the
Prospectus, the Pricing Disclosure Materials or the Registration Statement to
comply with the Act or the Rules and Regulations, the Company will promptly
notify the Placement Agent and, subject to Section 4(b) hereof, will promptly
prepare and file with the Commission, at the Company’s expense, an amendment to
the Registration Statement, an amendment or supplement to the Pricing Disclosure
Materials or an amendment or supplement to the Prospectus that corrects such
statement or omission or effects such compliance and will deliver to the
Placement Agent, without charge, such number of copies thereof as the Placement
Agent may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by the Placement Agent.
               The Company will furnish, upon request, to the Placement Agent
and its counsel, without charge (i) one conformed copy of the Registration
Statement as originally filed with the Commission and each amendment thereto,
including financial statements and schedules, and all exhibits thereto, (ii) so
long as a prospectus relating to the Shares is required to be delivered under
the Act, as many copies of each Issuer Free Writing Prospectus, Preliminary
Prospectus or the Prospectus or any amendment or supplement thereto as the
Placement Agent may reasonably request.
               The Company will comply with all the undertakings contained in
the Registration Statement.
               Prior to the sale of the Shares to the Investors, the Company
will cooperate with the Placement Agent and its counsel in connection with the
registration or qualification of the Shares for offer and sale under the state
securities or Blue Sky laws of such jurisdictions as the Placement Agent may
reasonably request; provided, that in no event shall the Company be obligated to
qualify to do business in any jurisdiction where it is not now so qualified or
to take any action which would subject it to general service of process in any
jurisdiction where it is not now so subject.
               The Company will apply the net proceeds from the offering and
sale of the Shares in the manner set forth in the Pricing Disclosure Materials
and the Prospectus under the caption “Use of Proceeds.”
               The Company will use its best efforts to ensure that the Shares
are listed or quoted on the NASDAQ Global Market at the time of the Closing.
               The Company will not at any time, directly or indirectly, take
any action intended, or which might reasonably be expected, to cause or result
in, or which will constitute, stabilization of the price of the Shares to
facilitate the sale or resale of any of the Shares.
          Agreements of the Placement Agent. The Placement Agent agrees that it
shall not include any “issuer information” (as defined in Rule 433 under the
Act) in any “free writing prospectus” (as defined in Rule 405) used or referred
to by the Placement Agent without the

15



--------------------------------------------------------------------------------



 



prior consent of the Company (any such issuer information with respect to whose
use the Company has given its consent, “Permitted Issuer Information”). The
Placement Agent also agrees to provide to each Investor, prior to the Closing, a
copy of the Prospectus and any amendments or supplements thereto.
          Expenses. Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company will pay
all of its costs and expenses incident to the performance of the obligations of
the Company under this Agreement, including but not limited to costs and
expenses of or relating to (1) the preparation, printing and filing of the
Registration Statement (including each pre- and post-effective amendment
thereto) and exhibits thereto, any Issuer Free Writing Prospectus, each
Preliminary Prospectus, the Prospectus and any amendments or supplements
thereto, including all fees, disbursements and other charges of counsel and
accountants to the Company, (2) the preparation and delivery of certificates
representing the Shares, (3) furnishing (including costs of shipping and
mailing) such copies of the Registration Statement (including all pre- and
post-effective amendments thereto), the Prospectus and any Preliminary
Prospectus or Issuer Free Writing Prospectus, and all amendments and supplements
thereto, as may be reasonably requested for use in connection with the direct
placement of the Shares, (4) the listing of the Common Stock on the NASDAQ
Global Market, (5) any filings required to be made by the Placement Agent with
FINRA, and the fees, disbursements and other charges of counsel for the
Placement Agent in connection therewith, (6) the registration or qualification
of the Shares for offer and sale under the securities or Blue Sky laws of such
jurisdictions designated pursuant to Section 4(g), including the reasonable
fees, disbursements and other charges of counsel to the Placement Agent in
connection therewith and the preparation and printing of preliminary,
supplemental and final Blue Sky memoranda, (7) fees, disbursements and other
charges of counsel to the Company, and (8) fees and disbursements of the
Accountants incurred in delivering the letter(s) described in Section 7(f) of
this Agreement. The Company shall reimburse the Placement Agent for all
reasonable out-of-pocket travel, legal and other out-of-pocket expenses in an
aggregate amount not to exceed $110,000.
          Conditions of the Obligations of the Placement Agent. The obligations
of the Placement Agent to place the Shares and consummate the transactions
contemplated hereby on the Closing are subject to the following conditions:
               (i) No stop order suspending the effectiveness of the
Registration Statement shall have been issued, and no proceedings for that
purpose shall be pending or threatened by any securities or other governmental
authority (including, without limitation, the Commission), (ii) no order
suspending the effectiveness of the Registration Statement or the qualification
or registration of the Shares under the securities or Blue Sky laws of any
jurisdiction shall be in effect and no proceeding for such purpose shall be
pending before, or threatened, to the Company’s Knowledge, in writing by, any
securities or other governmental authority (including, without limitation, the
Commission), (iii) any request for additional information on the part of the
staff of any securities or other governmental authority (including, without
limitation, the Commission) shall have been complied with to the satisfaction of
the staff of the Commission or such authorities and (iv) after the date hereof
and prior to the Closing no amendment or supplement to the Registration
Statement, any Issuer Free Writing

16



--------------------------------------------------------------------------------



 



Prospectus or the Prospectus shall have been filed unless a copy thereof was
first submitted to the Placement Agent and the Placement Agent did not object
thereto in good faith.
               Since the respective dates as of which information is given in
the Registration Statement, the Pricing Disclosure Materials and the Prospectus,
(i) there shall not have been a Material Adverse Change, whether or not arising
from transactions in the ordinary course of business, in each case other than as
set forth in or contemplated by the Registration Statement, the Pricing
Disclosure Materials and the Prospectus and (ii) the Company shall not have
sustained any material loss or material interference with its business or
properties from fire, explosion, flood or other casualty, whether or not covered
by insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree, which is not set forth in the Registration
Statement, the Pricing Disclosure Materials and the Prospectus, if in the
reasonable judgment of the Placement Agent any such development makes it
impracticable or inadvisable to consummate the sale and delivery of the Shares
to Investors as contemplated hereby.
               Since the respective dates as of which information is given in
the Registration Statement, the Pricing Disclosure Materials and the Prospectus,
there shall have been no litigation or other proceeding instituted against the
Company or any of its officers or directors in their capacities as such, before
or by any Federal, state or local court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, which
litigation or proceeding, in the reasonable judgment of the Placement Agent,
would have a Material Adverse Effect.
               Each of the representations and warranties of the Company
contained herein shall be true and correct in all material respects at the
Closing Date, as if made on such date, and all covenants and agreements herein
contained to be performed on the part of the Company and all conditions herein
contained to be fulfilled or complied with by the Company at or prior to the
Closing Date shall have been duly performed, fulfilled or complied with in all
material respects.
               The Placement Agent shall have received an opinion, dated the
Closing Date of Epstein Becker & Green, P.C., as counsel to the Company, in form
and substance reasonably satisfactory to the Placement Agent, with respect to
the matters set forth in Exhibit D hereto.
               The Placement Agent shall have received an opinion, dated the
Closing Date of Morrison & Foerster LLP, as counsel to the Placement Agent, in
form and substance reasonably satisfactory to the Placement Agent.
               On the date hereof, the Accountants shall have furnished to the
Placement Agent a letter, dated the date of its delivery (the “Comfort Letter”),
addressed to the Placement Agent and in form and substance satisfactory to the
Placement Agent and addressing such matters as are customary for the type of
transactions contemplated by this Agreement and the Prospectus, (i) confirming
that they are independent public accountants with respect to the Company within
the meaning of the Act and the Rules and Regulations and (ii) stating, as of the
date hereof (or, with respect to matters involving changes or developments since
the respective dates as of which specified financial information is given in the
Pricing Disclosure

17



--------------------------------------------------------------------------------



 



Materials and the Prospectus, as of a date not more than five days prior to the
date hereof), the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” in connection with registered public offerings. At the Closing
Date, the Accountants shall have furnished to the Placement Agent a letter,
dated the date of its delivery (the “Bring-Down Letter”), addressed to the
Placement Agent and in form and substance satisfactory to the Placement Agent,
(i) confirming that they are independent public accountants with respect to the
Company within the meaning of the Act and the Rules and Regulations,
(ii) stating, as of the date of the Bring-Down Letter (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the Pricing Disclosure Materials and
the Prospectus, as of a date not more than five days prior to the date of the
Bring-Down Letter), the conclusions and findings of such firm with respect to
the financial information and other matters covered by the Comfort Letter and
(iii) confirming in all material respects the conclusions and findings set forth
in the Comfort Letter.
               At the Closing Date, there shall be furnished to the Placement
Agent a certificate, dated the date of its delivery, signed by each of the Chief
Executive Officer and the Chief Financial Officer of the Company, in form and
substance satisfactory to the Placement Agent to the effect that each signer has
carefully examined the Registration Statement, the Prospectus and the Pricing
Disclosure Materials, and that to each of such person’s knowledge:
               1. (A) As of the date of such certificate, (x) the Registration
Statement does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading and (y) neither the Prospectus nor
the Pricing Disclosure Materials contains any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading and (B) no event has occurred as a result
of which it is necessary to amend or supplement the Prospectus in order to make
the statements therein not untrue or misleading in any material respect.
               2. Each of the representations and warranties of the Company
contained in this Agreement were, when originally made, and are, at the time
such certificate is delivered, true and correct in all material respects.
               3. Each of the covenants required herein to be performed by the
Company on or prior to the date of such certificate has been duly, timely and
fully performed in all material respects and each condition herein required to
be complied with by the Company on or prior to the delivery of such certificate
has been duly, timely and fully complied with in all material respects.
               4. Subsequent to the date of the most recent financial statements
in the Prospectus, there has been no Material Adverse Change.
               5. No stop order suspending the effectiveness of the Registration
Statement or of any part thereof has been issued, and no proceedings for that
purpose have been instituted or are pending or, to the Company’s Knowledge,

18



--------------------------------------------------------------------------------



 



threatened by any securities or other governmental authority (including, without
limitation, the Commission).
               6. No order suspending the effectiveness of the Registration
Statement or the qualification or registration of the Shares under the
securities or Blue Sky laws of any jurisdiction are in effect and no proceeding
for such purpose is pending before, or threatened, to the Company’s Knowledge,
in writing by, any securities or other governmental authority (including,
without limitation, the Commission).
               At the Closing Date, there shall be furnished to the Placement
Agent a certificate, dated the date of its delivery, signed by the Secretary of
the Company, in form and substance satisfactory to the Placement Agent as to
matters customary to the closing of the transactions of the type contemplated
hereby.
               The Shares shall be qualified for sale in such states as the
Placement Agent may reasonably request, subject to the limitations set forth in
the proviso in Section 4(g).
               The Company shall have furnished or caused to be furnished to the
Placement Agent such customary closing certificates, in addition to those
specifically mentioned herein, as the Placement Agent may have reasonably
requested as to the accuracy and completeness at the Closing Date of any
statement in the Registration Statement, the Pricing Disclosure Materials or the
Prospectus, as to the accuracy at the Closing Date of the representations and
warranties of the Company as to the performance by the Company of its
obligations hereunder, or as to the fulfillment of the conditions concurrent and
precedent to the obligations hereunder of the Placement Agent.
               The Placement Agent shall have received the letters referred to
in Section 3(ll) and (mm) hereof substantially in the form of Exhibits B and C.
          Indemnification.
               The Company shall indemnify and hold harmless the Placement
Agent, its respective directors, officers, employees and agents and each person,
if any, who controls the Placement Agent within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act, from and against any and all losses,
claims, liabilities, expenses and damages, joint or several, (including any and
all investigative, legal and other expenses reasonably incurred in connection
with, and any amount paid in settlement of, any action, suit or proceeding or
any claim asserted), to which it, or any of them, may become subject under the
Act or other Federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based on (i) any untrue statement or alleged untrue
statement made by the Company in Section 3 of this Agreement, (ii) any untrue
statement or alleged untrue statement of any material fact contained in (A) any
Preliminary Prospectus, the Registration Statement or the Prospectus or any
amendment or supplement thereto, (B) any Issuer Free Writing Prospectus or any
amendment or supplement thereto or (C) any Permitted Issuer Information used or
referred to in any “free writing prospectus” (as defined in Rule 405) used or
referred to by the Placement Agent and (D) any application or other document, or
any amendment or supplement thereto, executed by the Company based upon written
information furnished by or on behalf of the Company filed in

19



--------------------------------------------------------------------------------



 



any jurisdiction in order to qualify the Shares under the securities or Blue Sky
laws thereof or filed with the Commission or any securities association or
securities exchange (each, an “Application”), or (iii) the omission or alleged
omission to state in any Preliminary Prospectus, the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus, or any amendment or supplement
thereto, or in any Permitted Issuer Information or any Application a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading; provided,
however, that the Company will not be liable to the extent that such loss,
claim, liability, expense or damage arises from the sale of the Shares in the
public offering to any person and is based solely on an untrue statement or
omission or alleged untrue statement or omission made in reliance on and in
conformity with information relating to the Placement Agent furnished in writing
to the Company by the Placement Agent expressly for inclusion in the
Registration Statement, any Preliminary Prospectus, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto or in any
Permitted Issuer Information or any Application (as set forth in Section 8(b)
below); and provided further, that such indemnity with respect to any
Preliminary Prospectus, Issuer Free Writing Prospectus or any Permitted Issuer
Information shall not inure to the benefit of the Placement Agent (or any person
controlling the Placement Agent) from whom the person asserting any such loss,
claim, damage, liability or action purchased Shares which are the subject
thereof to the extent that any such loss, claim, damage or liability (i) results
from the fact that the Placement Agent failed to send or give a copy of the
Prospectus (as amended or supplemented) to such person at or prior to the
confirmation of the sale of such Shares to such person in any case where such
delivery is required by the Act and (ii) arises out of or is based upon an
untrue statement or omission of a material fact contained in such Preliminary
Prospectus, Issuer Free Writing Prospectus or any Permitted Issuer Information
that was corrected in the Prospectus (or any amendment or supplement thereto),
unless such failure to deliver the Prospectus (as amended or supplemented) was
the result of noncompliance by the Company with Section 4(d). This indemnity
agreement will be in addition to any liability which the Company may otherwise
have.
               The Placement Agent will indemnify and hold harmless the Company,
each person, if any, who controls the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act, each director of the Company and
each officer of the Company who signs the Registration Statement to the same
extent as the foregoing indemnity from the Company to the Placement Agent, but
only insofar as losses, claims, liabilities, expenses or damages arise out of or
are based on any untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with information relating to the
Placement Agent furnished in writing to the Company by the Placement Agent
expressly for use in the Registration Statement, any Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus. This indemnity agreement will
be in addition to any liability that the Placement Agent might otherwise have.
The Company acknowledges that, for all purposes under this Agreement, the name
of the Placement Agent and the paragraph relating to placement agents’ fees and
reimbursement of expenses appearing under the caption “Plan of Distribution” in
the Prospectus constitute the only information relating to the Placement Agent
furnished in writing to the Company by the Placement Agent expressly for
inclusion in the Registration Statement, any Preliminary Prospectus or the
Prospectus.

20



--------------------------------------------------------------------------------



 



               Any party that proposes to assert the right to be indemnified
under this Section 8 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 8, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve it from any liability that it may have to any indemnified party under
the foregoing provisions of this Section 8 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on written advice of counsel) that a
conflict exists (based on advice of counsel to the indemnified party) between
the indemnified party and the indemnifying party that would prevent the counsel
selected by the indemnifying party from representing the indemnified party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (3) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred
following submission of invoices (including time and expense descriptions) to
the indemnifying party. The indemnifying party will not, without the prior
written consent of the indemnified party (which consent will not be unreasonably
withheld or delayed), settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification has been sought hereunder, unless such
settlement, compromise or consent includes an unconditional release of the
indemnified party from all liability arising out of such claim, action, suit or
proceeding. An indemnifying party will not be liable for any settlement of any
action or claim effected without its written consent (which consent will not be
unreasonably withheld).
               In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 8 is applicable in accordance with its terms but for
any reason is held to be unavailable from the

21



--------------------------------------------------------------------------------



 



Company or the Placement Agent, the Company and the Placement Agent will
contribute to the total losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company from persons other than the Placement Agent such as persons who
control the Company within the meaning of the Act or the Exchange Act, officers
of the Company who signed the Registration Statement and directors of the
Company, who also may be liable for contribution) to which the Company and the
Placement Agent may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other. The relative benefits received by the Company on
the one hand and the Placement Agent on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
Company expenses) received by the Company as set forth in the table on the cover
page of the Prospectus bear to the fee received by the Placement Agent
hereunder. If, but only if, the allocation provided by the foregoing sentence is
not permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and the Placement Agent on the other, with respect to
the statements or omissions which resulted in such loss, claim, liability,
expense or damage, or action in respect thereof, as well as any other relevant
equitable considerations with respect to such offering. Such relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Placement Agent, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense or
damage, or action in respect thereof, referred to above in this Section 8(d)
shall be deemed to include, for purpose of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), the Placement Agent shall not be required to
contribute any amount in excess of the fee received by it, and no person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) will be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section 8(d), any person
who controls a party to this Agreement within the meaning of the Act or the
Exchange Act will have the same rights to contribution as that party, and each
officer of the Company who signed the Registration Statement will have the same
rights to contribution as the Company, subject in each case to the provisions
hereof. Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 8(d), will notify any such party or
parties from whom contribution may be sought, but the omission so to notify will
not relieve the party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 8(d). No party will be
liable for contribution with respect to any action or claim settled without its
written consent (which consent will not be unreasonably withheld).

22



--------------------------------------------------------------------------------



 



          Termination.
               The obligations of the Placement Agent under this Agreement may
be terminated at any time prior to the Closing Date, by notice to the Company
from the Placement Agent, without liability on the part of the Placement Agent
to the Company if, prior to delivery and payment for the Shares, in the sole
judgment of the Placement Agent (i) trading in the Common Stock of the Company
shall have been suspended by the Commission or by the NASDAQ Global Market,
(ii) trading in securities generally on the NASDAQ Global Market shall have been
suspended or limited or minimum or maximum prices shall have been generally
established on any of such exchange or additional material governmental
restrictions, not in force on the date of this Agreement, shall have been
imposed upon trading in securities generally by any of such exchange or by order
of the Commission or any court or other governmental authority, (iii) a general
banking moratorium shall have been declared by Federal or New York State
authorities, or (iv) any material adverse change in the financial or securities
markets in the United States or any outbreak or material escalation of
hostilities or declaration by the United States of a national emergency or war
or other calamity or crisis shall have occurred, the effect of any of which is
such as to make it, in the sole judgment of the Placement Agent, impracticable
or inadvisable to market the Shares on the terms and in the manner contemplated
by the Prospectus.
               In the event the transactions contemplated hereby shall not have
been consummated by July 16, 2008, this Agreement shall expire or may be
terminated by the Company.
               If this Agreement shall expire or be terminated pursuant to any
of the provisions hereof, or if the sale of the Shares provided for herein is
not consummated because any condition to the obligations of the Placement Agent
set forth herein is not satisfied or because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or comply
with any provision hereof, the Company will, subject to demand by the Placement
Agent, reimburse the Placement Agent for all out-of-pocket expenses incurred in
connection herewith in an aggregate amount not to exceed $110,000.
          No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, sale of the Shares or any other services the
Placement Agent may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Placement
Agent: (i) no fiduciary or agency relationship between the Company and any other
person, on the one hand, and the Placement Agent, on the other, exists; (ii) the
Placement Agent is not acting as an advisor, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
offering price of the Shares, and such relationship between the Company, on the
one hand, and the Placement Agent, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Placement Agent may have to the Company shall be limited to those
duties and obligations specifically stated herein; and (iv) the Placement Agent
and its respective affiliates may have interests that differ from those of the
Company. The Company hereby waives any claims that the Company may have against
the Placement Agent with respect to any breach of fiduciary duty in connection
with this offering.

23



--------------------------------------------------------------------------------



 



          Notices. Notice given pursuant to any of the provisions of this
Agreement shall be in writing and, unless otherwise specified, shall be mailed
or delivered (a) if to the Company, at the office of the Company, 6401 Southwest
Freeway, Houston, TX 77074, Attention: Chief Financial Officer, with copies to
Epstein Becker & Green, P.C., 250 Park Avenue, New York, NY 10172, Attention:
Sharon L. Ferko, Esq., or (b) if to the Placement Agent, 880 Carillon Parkway,
St. Petersburg, FL 33716, Attention: Ryan Lund, with copies to Morrison &
Foerster, LLP, 1290 Avenue of the Americas, New York, NY 10104-0050, Attention:
Anna T. Pinedo, Esq. Any such notice shall be effective only upon receipt. Any
notice under Section 8 may be made by facsimile or telephone, but if so made
shall be subsequently confirmed in writing.
          Survival. The respective representations, warranties, agreements,
covenants, indemnities and other statements of the Company and the Placement
Agent set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement shall remain in full force and effect, regardless of
(i) any investigation made by or on behalf of the Company, any of its officers
or directors, the Placement Agent or any controlling person referred to in
Section 8 hereof and (ii) delivery of and payment for the Shares. The respective
agreements, covenants, indemnities and other statements set forth in Sections 6
and 8 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.
          Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Placement Agent, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the
indemnification and contribution contained in Sections 8(a) and (d) of this
Agreement shall also be for the benefit of the directors, officers, employees
and agents of the Placement Agent and any person or persons who control the
Placement Agent within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act and (ii) the indemnification and contribution contained in
Sections 8(b) and (d) of this Agreement shall also be for the benefit of the
directors of the Company, the officers of the Company who have signed the
Registration Statement and any person or persons who control the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act. No
Investor shall be deemed a successor because of such purchase.
          Applicable Law. The validity and interpretations of this Agreement,
and the terms and conditions set forth herein, shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any provisions relating to conflicts of laws.
          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

24



--------------------------------------------------------------------------------



 



          Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto as to the matters covered hereby and supersedes all
prior understandings, written or oral, relating to such subject matter.

25



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement
between the Company and the Placement Agent.

            Very truly yours,

INX INC.
      By:   /s/ Brian Fontana         Name:   Brian Fontana        Title:   Vice
President     

Confirmed as of the date first
above mentioned:
RAYMOND JAMES & ASSOCIATES, INC.

         
By:
  /s/ Ryan D. Lund
 
Name: Ryan D. Lund    
 
  Title: Senior Vice President    

